DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see p. 1, filed 6/13/2022, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Support for the amendment to claim 1 is found within claim 2 as originally filed.

Allowable Subject Matter
Claims 1, 3-5, 8, 11-12, and 15 are allowed.

Reasons for Allowance
In claim 1, the recitation of “configured to pump up sea water from the sea and discharge the sea water as a refrigerant liquid, and a heat exchanger to which the refrigerant liquid discharged from the refrigerant pump device and the operating liquid are introduced, the heat exchanger being configured to perform heat exchange between the refrigerant liquid and the operating liquid to cool the operating liquid,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
The closest known prior art is considered to be a combination of Watabe et al. US 4400940 in view of Kita JP 59210265A, and further in view of Futahashi et al. US 20180266444.  Watabe (30-34 in Fig. 5 and description therefor) and Kita (Figs. 1-2 and Abstract) both teach systems for heating water that is later utilized as a heat source (i.e., energy transformed into heat).  Neither teaches the use of sea water for this purpose.  Although it is true that as in Futahashi [73] sea water is a readily available coolant for devices at sea, it is not readily true that sea water is compatible with the hot water heating and heat utilization systems as envisioned by either Watabe or Kita.  The use of sea water implies additional system constraints and concerns that are not addressed by any of these references when combined to teach claim 2.  Stated another way, there is no indication in either Watabe or Kita that sea water is at all envisioned as a medium in which heat is to be stored and later used, and the most reasonable reading of both Watabe and Kita is that the water heated is not sea water.  As a result, the combination of references has insufficient supporting evidence to meet the Office’s burden.  
Claims 3-5, 8, 11-12, and 15 are allowed due to dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120104752 (Fig. 2) teaches a generator (20) driven by a hydraulic motor device (14) and is relevant to claim 1 at least to that extent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746